DETAILED ACTION

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Brian Fisher, Jr. on 1/26/2021. A brief summary of the interview is the examiner proposed the amendment (see Examiner’s Amendment, infra) to overcome the art of record by requiring both the first and second control plane (see the discussion of this issue in The Reasons for Allowance, infra.) The Applicant accepted.

The application has been amended as follows: 

In claims 1 and 16, in lines 11 and 13-14, respectively, change “one or more of receiving and transmitting” to “

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Applicant’s Arguments and Remarks, filed 1/5/2021, with respect to the rejection of claims 1-14 and 16-20 have been fully considered and are persuasive in view of the 

Allowable Subject Matter

Claims 1-14 and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art as discussed in the rejection of independent claim 1 and dependent claims 4 and 5 in the Final rejection, dated 10/5/2020, discloses all limitations except the circuitry is further configured to perform one or more of receiving and transmitting a first control plane provided by an indirect network connection node and a second control plane that is provided by a macro cell. The prior art of Vutukuri discloses the circuitry is further configured to receive/transmit a second control plane that is provided by a macro cell. (Vutukuri discloses that after the transition to using the indirect network connection/relay is complete, the base station may maintain the radio resource control/RRC connection [i.e. control plane connection] with the UE [paragraph 0122].) Vutukuri fails to disclose the circuitry is further configured to receive/transmit a first control plane provided by an indirect network connection node. Li, et al. (US Pre Grant Publication No. 2017/0019839 A1- note also identical GB 1512612) discloses the circuitry is further configured to receive/transmit a first control plane provided by an indirect network connection node. (The system of Li discloses the system may establish a limited purpose control bearer to control the configuration of the UE data plane for indirect/relay network connection [paragraphs 0112-0119], This may be transmitted/provided by the indirect node/relay [fig. 5, control bearer is relayed by the relay UE].) However, given the number and Vutukuri, 049 and Van Phan and Mildh. The further modification of the system of Vutukuri, 049 and Van Phan and Mildh with the system of Li was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention as it would amount to hindsight reconstruction of the claimed invention (see the rejection of claim 5 in the Final Rejection, dated 10/05/2020). Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claims 2-14, the claims depend from claim 1 and are allowable for at least the reasons stated with respect to claim 1, supra.
Regarding claim 16, the prior art discloses all unamended limitations as discussed in the rejection of claim 16 in the Final Rejection, dated 10/5/2020. Regarding the amended limitations, the system of Vutukuri discloses receiving/transmitting a second control plane that is provided by a macro cell. (Vutukuri discloses that after the transition to using the indirect network connection/relay is complete, the base station may maintain the radio resource control/RRC connection [i.e. control plane connection] with the UE [paragraph 0122].) Vutukuri fails to disclose receiving/transmitting a first control plane provided by an indirect network connection node. The system of Li, et al. (US Pre Grant Publication No. 2017/0019839 A1- note also identical GB 1512612) was previously utilized to treat limitations related to using indirect network connections used to carry the data plane/bearer UE connection (see the rejection of claim 16 in the Final Office Action, dated 10/05/2020) and the system of Li further discloses the system may establish a limited purpose control bearer to control the configuration of the UE data plane for indirect/relay network connection (paragraphs 0112-0119), which could read on the claimed receiving/transmitting a first control plane provided by an indirect network connection node. Finally the system of Mildh discloses receiving, by the wireless communication device, a configuration message and performing measurement reporting as defined by the configuration message, wherein the configuration message defines measurement objects, the measurement Vutukuri as modified by Moberg, Li and Van Phan the further modification of the system of Vutukuri as modified by Moberg, Li and Van Phan with Li again to teach the receiving/transmitting a first control plane provided by an indirect network connection node and further with the system of Mildh to teach the receiving, by the wireless communication device, a configuration message and performing measurement reporting as defined by the configuration message, wherein the configuration message defines measurement objects, the measurement objects including intra-frequency measurement objects/inter-frequency measurement objects which specify individual cells to measure was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention, as it would amount to hindsight reconstruction of the claimed invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claims 17-20, the claims depend from claim 16 and are allowable for at least the reasons stated with respect to claim 16, supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466